In an action to recover on a *350promissory note, the defendants appeal from an amended judgment of the Supreme Court, Rockland County (Sherwood, J.), entered December 3, 1999, which, upon granting the plaintiffs application to amend a judgment of the same court, entered March 30, 1995, amended the judgment by awarding an additional attorney’s fee and disbursements in the sum of $21,626.11.
Ordered that the amended judgment entered December 3, 1999, is reversed, on the law, with costs, and the application is denied.
The plaintiff was awarded a judgment against the defendants for money owed on a promissory note, plus interest, costs, and an attorney’s fee. Several years later, the plaintiff applied to the Supreme Court, Rockland County, for an additional attorney’s fee and disbursements relating to enforcement of the judgment. Without a hearing, the Supreme Court granted the plaintiffs application and amended the original judgment to include an additional attorney’s fee and disbursements in the sum of $21,626.11.
A court cannot by amendment change its own judgment regarding a substantive matter. An award of an attorney’s fee and disbursements is a substantive part of a judgment (see, Herpe v Herpe, 225 NY 323; Chemical Bank v Buxhaum, 76 AD2d 850). Consequently, the Supreme Court improperly amended its original judgment to award additional relief.
There is no merit to the plaintiffs contention that this appeal is barred by the doctrine of law of the case. Altman, J. P., Smith, Adams and Prudenti, JJ., concur.